20-10885-tmd Doc#52 Filed 08/28/20 Entered 08/28/20 15:48:59 Main Document Pg 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION


  IN RE:                                                       §
                                                               §
  WC 1st AND TRINITY LP                                        §                CASE NO. 20-10885
                                                               §
  WC 3RD AND CONGRESS LP                                       §                CASE NO. 20-10887
                                                               §
  WC 1st AND TRINITY GP LLC                                    §                CASE NO. 20-10886
                                                               §
  WC 3RD AND CONGRESS GP LLC,                                  §                CASE NO. 20-10888
                                                               §
          DEBTORS.                                             §                CHAPTER 11

      LP DEBTORS’ MOTION FOR LEAVE TO FILE SUR-REPLY IN OPPOSITION TO
      MOTIONS TO DISMISS REGARDING AUTHORITY TO FILE CHAPTER 11 CASES

  To the Honorable Tony M. Davis, United States Bankruptcy Judge:

          The LP Debtors respectfully file this motion for leave to file a sur-reply and state as

  follows:

          1.       On August 7, 2020 and August 11, 2020, the Mitte Foundation and Milligan (the

  “Movants”) filed motions to dismiss the above-captioned bankruptcy cases [ECF Nos. 8 & 10,

  respectively] 1 (the “Motions to Dismiss”).

          2.       On August 24, 2020 the LP Debtors filed their response to Movants’ Motions to

  Dismiss [ECF No. 43] (the “Response”).

          3.       On August 26, 2020 Milligan filed a reply to the Response [ECF No. 46] (the

  “Reply”).




  1
   ECF docket references are to Case Number 20-10885. Identical pleadings have been filed in each of the four above-
  captioned cases.
                                                              1
20-10885-tmd Doc#52 Filed 08/28/20 Entered 08/28/20 15:48:59 Main Document Pg 2 of 2




         4.      In that Reply, Milligan raised for the first time a case he asserts is relevant to the

  Court’s determination of whether the filing of the cases was duly authorized. Milligan also asserts

  in his Reply that the cases cited by the LP Debtors in their Response are “irrelevant” to the Court’s

  determination of the authority issue.

         5.      To respond solely to these contentions, the LP Debtors respectfully request that the

  Court grant them leave to file a short sur-reply in accordance with Local Bankruptcy Rule

  7007(c)(1), the form of which is attached as Exhibit “A”.

  Dated: August 28, 2020


                                                  Respectfully submitted,

                                                  FISHMAN JACKSON RONQUILLO PLLC

                                                  /s/ Mark H. Ralston
                                                  Mark H. Ralston
                                                  State Bar No. 16489460
                                                  Fishman Jackson Ronquillo PLLC
                                                  Three Galleria Tower
                                                  13155 Noel Road, Suite 700
                                                  Dallas, TX 75240
                                                  Telephone: (972) 419-5544
                                                  Facsimile: (972) 4419-5500
                                                  E-mail: mralston@fjrpllc.com

                                                  PROPOSED COUNSEL FOR THE DEBTORS


                                   CERTIFICATE OF SERVICE

          I hereby certify that on August 28, 2020, I caused to be served a true and correct copy of
  the foregoing document by the court ECF filing system and/or by First Class U.S. Mail on the
  parties listed on the attached service list.

                                                  /s/ Mark Ralston
                                                  Mark Ralston


                                                       2
